Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of                             Jun 12 2013, 10:12 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

MARY SPEARS                                      GREGORY F. ZOELLER
Kammen Maryan & Moudy                            Attorney General of Indiana
Indianapolis, Indiana
                                                 JONATHAN R. SICHTERMANN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

SHERARD TAYLOR,                                  )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 49A02-1210-CR-794
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Amy Barbar, Magistrate
                           Cause No. 49G02-1108-FC-59963


                                       June 12, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Defendant, Sherard Taylor (Taylor), appeals his conviction for Count I,

fraud on a financial institution, a Class C felony, Ind. Code § 35-43-5-8(a)(1).

       We affirm.

                                           ISSUES

       Taylor raises one issue on appeal, which we restate as:          Whether the State

presented sufficient evidence beyond a reasonable doubt that Taylor had the intent to

commit fraud on a financial institution.


                        FACTS AND PROCEDURAL HISTORY

       On May 24 and 25, 2010, Taylor opened checking accounts at both Huntington

Bank and Chase Bank in Lawrence, Indiana. Since Taylor was a new account holder at

Chase Bank, he received a set of “starter checks” that consequently, did not have his

identifying information in the top left corner; instead that area on the starter checks was

left blank. (Transcript p. 34).

       During this same period, Taylor deposited several checks allegedly written by

Derric Patton (Patton) to Taylor into his Chase account. One transaction consisted of

Taylor presenting a $250 check and asked the teller to deposit $25 into his checking

account, deposit $125 in a separate savings account, and to pay in cash the remainder

amount. Taylor also made two separate withdrawals from his Chase account: one for

$365 and one for $200. Subsequently, when Chase tried to collect the money from
                                             2
Patton’s Flagstar Bank account, Flagstar notified Chase that it could not locate Patton’s

account, and that there was no further record of Patton’s account in their system. Taylor

had in his possession checks from Patton that totaled “around $11,000 dollars.” (Tr. p.

56).

       On May 28, 2010, Taylor made deposits at several Huntington Bank branches in

Indianapolis. At each branch, Taylor attempted to complete a “split deposit,” where he

would present the check and ask for an amount in cash and a certain amount to be

deposited into his checking account. (Tr. p. 20). Specifically, he presented check no.

9990, which was a starter check from his Chase Bank account, to teller Ronaldo Guevara

at the Lafayette Square branch. The starter check was made payable to Taylor with

Donald Sims’ (Sims) identifying information written in the top left corner and Sims’

name signed on the payor line. Taylor deposited $200 into his account and received $200

in cash back.

       That same day, Taylor also presented two more checks from Patton. One check

was deposited at Huntington Bank’s branch at 71st and Zionsville Road, and the other

check was deposited at the bank’s Northwest Branch. Taylor received $100 cash back on

the deposit of one of the checks.

       Finally, Taylor presented another Chase account starter check to Leo Hernandez

(Hernandez), a teller at the Huntington Bank’s Pendleton Pike branch. This check had

Sims’ identifying information at the top left corner, was signed by Sims, and made

payable to Taylor. Taylor requested a split transaction where part of the $700 check

                                           3
would be deposited into his account and part would be returned to him in cash. However,

Hernandez noticed Taylor had made different deposits at different branches that day, so

he reversed the transaction. Hernandez informed Taylor to return the next day to receive

his cash from the deposit.

       After Taylor left, Hernandez contacted the bank’s security officer after learning

about Taylor’s multiple transactions that day.         At that time, the security officer

discovered that the purported maker of the check, Donald Sims, was not the account

holder. Hernandez was instructed to contact the police if Taylor returned to the bank.

       The next day on May 29th, 2010, Taylor returned to the Pendleton Pike branch to

collect the money from the previous day’s deposit. Hernandez was working the drive-

through, and recognized Taylor when Taylor handed Hernandez his driver’s license. As

instructed, Hernandez advised the bank manager, who called the police. Police arrested

Taylor and found Patton’s checkbook and other checks drawn on Patton’s account and

made out to Taylor in Taylor’s SUV.

       On August 25, 2011, the State filed an Information charging Taylor with Count I,

fraud on a financial institution, a Class C felony, Ind. Code § 35-43-5-8(a)(1); Count II,

forgery, a Class C felony, I.C. § 35-43-5-2; and Count III, theft, a Class D felony, I.C. §

35-43-4-2. On June 20, 2012, the trial court conducted a bench trial. At the close of the

evidence, the trial court found Taylor guilty on all charges.

       On September 7, 2012, the trial court held a sentencing hearing. At the hearing,

the trial court merged Counts II and III into Count I and sentenced Taylor to two years,

                                              4
all suspended with one year on probation. Taylor now appeals. Additional facts will be

provided as necessary.

                              DISCUSSION AND DECISION

      Taylor contends that the State failed to present sufficient evidence beyond a

reasonable doubt to sustain his conviction. In reviewing a sufficiency of the evidence

claim, this court does not reweigh the evidence or judge the credibility of the witnesses.

Sargent v. State, 875 N.E.2d 762, 767 (Ind. Ct. App. 2007). We will consider only the

evidence most favorable to the verdict and the reasonable inferences to be drawn

therefrom and will affirm if the evidence and those inferences constitute substantial

evidence of probative value to support the verdict. See id. at 213. Reversal is appropriate

only when reasonable persons would not be able to form inferences as to each material

element of the offense. Id.

      To convict Taylor of fraud on a financial institution, a Class C felony, the State

was required to prove that Taylor committed the fraud when he:

      knowingly execute[d] or attempt[ed] to execute a scheme or artifice (1) to defraud
      state or federally charter[ed] federally insured financial institution or (2) to obtain
      any of the money, funds, credits, assets, securities, or other property owned by or
      under the custody or control of a state or federally chartered or federally insured
      financial institution by means of false or fraudulent pretenses, representations, or
      promises.

I.C. § 35-43-5-8.

      Taylor argues that the State did not present “any evidence indicating that Patton’s

checks were forged or uttered by Taylor, and no evidence was presented that contradicted

Taylor’s claim that he did not write the ‘Donald Sims’ checks with the intent to defraud.”
                                             5
(Appellant’s Br. p. 4-5). Therefore, Taylor maintains that there is no proof that he acted

with criminal intent or that he intentionally wrote checks knowing that they were not

supported by sufficient funds or would not be honored by the banks.

      To establish fraud, the State must prove that Taylor “knowingly” committed the

offense. I.C. § 35-42-2-2(b). According to the statute, “[a] person engages in conduct

knowingly if, when he engages in the conduct, he is aware of a high probability that he is

doing so.” Id.

      In Getha v. State, 524 N.E.2d 325, 329 (Ind. Ct. App. 1988), Getha opened a

checking account with First National Bank of Valparaiso (First National). Id. at 326. He

deposited large sums of money via checks in the amounts of $5,000, $3,500, and $6,900

into this account. Id. The checks were dishonored and First National gave Getha notice

that his account was closed. Id. Later, Getha proceeded to open two new checking

accounts with the Bank of Indiana at Merrillville, each with a deposit of $300. Id. He

deposited five checks that were drawn from his previously closed account at First

National that totaled over $28,000 into these new accounts as well as three other checks.

Id.

      The Bank of Indiana paid out two checks that were drawn from the accounts that

amounted to $7,000. Id. All eight checks that Getha deposited were dishonored resulting

in an overdraft of $6,751 occurred in Getha’s personal account. Id. Getha gave the Bank

of Indiana a check for the total amount he owed drawn from a First Bank of Whiting

account, which ended up being dishonored as well. Id. On appeal, we held that there

                                            6
was sufficient evidence supporting Getha’s conviction for fraud on a financial institution.

Id. at 329. We based our decision on:

       a complex scheme of opening up checking accounts with several banks in
       succession…the implied intent of the scheme was to fraudulently take advantage
       of the lag time involved in closing accounts and dishonoring checks in order to
       obtain, as he did, money owned by or under the custody or control of a state or
       federally chartered or federally insured financial institution.

Id.

       Taylor’s complex scheme, consisting of opening several checking accounts with

various banks and depositing checks purportedly coming from Patton’s account in a very

short period of time, and continuing to go from one bank to the next to deposit checks

and receive cash back shows that Taylor knowingly committed fraud on a financial

institution.

       Although Getha did confess to committing fraud while Taylor did not, there is

sufficient evidence to support Taylor’s conviction. The record shows that he opened

accounts at both Chase and Huntington Banks in a period of two days. After opening

these accounts, Taylor attempted to deposit $11,000 worth of checks into his Chase

account.

       After depositing checks from Patton’s account that was found to not exist, Taylor

went as far as writing Sims’ name and address in the top left corner of the starter checks

that Taylor received from Chase.        Taylor then tried depositing those checks in his

Huntington bank account and each time asked for part of the check amount to be returned

to him in cash. Due to the several transactions made by Taylor on the same day, the teller

                                             7
at the Lafayette Square Branch told Taylor to return the next day for his requested cash

back. The police arrested Taylor at the branch that next day, and they found additional

checks made payable to Taylor from Patton’s account in Taylor’s SUV. (Tr. p. 50).

       Taylor asserts that he “has never been a good check writer,” and that he filled out

the Sims’ checks incorrectly and it was all “one big mistake.” (Tr. p. 58-59). However,

this was a mistake that Taylor committed twice in the same day, and he continued writing

checks to himself from Sims on the Chase starter checks. (Tr. p. 59). Similarly to Getha,

Taylor went to several different banks on several different occasions in a very short

period of time depositing checks and receiving cash back. Taylor’s assertion that he is

not a “good check writer,” is inconsistent with his actions. (Tr. p. 58). In sum, based on

the totality of the evidence before us, we conclude that the trier of fact could reasonably

infer that Taylor acted with the intent to commit fraud on a financial institution.


                                      CONCLUSION


       Based on the foregoing, we conclude that the State presented sufficient evidence

beyond a reasonable doubt to sustain Taylor’s conviction.


       Affirmed.

BRADFORD, J. and BROWN, J. concur




                                              8